 In the Matter of AMERICAN BRAKEBLOK, DIVISION OF AMERICAN BRAKESHOE COMPANYandFOREMEN'S ASSOCIATION OF AMERICA, CHAPTER#174Case No. 7-R-2119.-Decided April 9, 19461VITiston, Stra,un, and Shaw,byMr.NealJ.McAuliffe,of Chicago,Ill., andMr. F. H. Smith,of Detroit, Mich., for the Company.Messrs.W. Allen NelsonandCarl Brown,of Detroit.Mich., for theUnion.M,. Jaiae,Zett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Foremen's Association of America,Chapter #174, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof American Brakeblok, Division of American Brake Shoe Company,Detroit,Michigan, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Sylvester J. Pheney, Trial Examiner. The hearing was held atDetroit, Michigan, on October 16, 1945. The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.At the hearing the Company moved to dismiss thepetition for lack of jurisdiction.The Trial Examiner referred thismotion to the Board, and for reasons stated hereinafter, the motionis denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYAmerican Brakeblok is a division of American Brake Shoe Com-pany, a Delaware corporation with its principal office at 230 Park67 N. L. R. B., No 25.169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDAvenue, New York City. This particular division has been locatedinMichigan since January 1, 1928, and operates a plant at 4600Merritt Avenue, Detroit, a warehouse at Vannoy, and the MichiganCentral Railway Tracks at Wayne. It employs at its plant and ware-house, the only operations with which we are here concerned, about 600persons.The division is a parts manufacturer of transportationequipment, including automotive brake lining materials, heavy dutyfriction blocks, and bearings and wheels of laminated plastic.Theyearly value of raw materials purchased exceeds $1,000,000, 75 percentof which is purchased outside the State of Michigan. The Company'sfinished products are in excess of $1,000,000 in value annually, ap-proximately 50 percent of which is shipped out of the State ofMichigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDForemen's Association of America, Chapter #174, is a labor organi-zation, unaffiliated, admitting to membership supervisory employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn June 25, 1945, the Union informed the Company that it repre-sented a majority of the Company's supervisoryemployees andrequested that the Company bargain collectively with it.At a con-ference between the parties within a few days thereafter, the Com-pany declined to recognize the Union as the collectivebargaining agentof its supervisory employees.The Company argues that its supervisors are part ofmanagement,are not "workers," and therefore, are not employees withinthe mean-ing of the Act.This contention has been madeon numerousoccasions,painstakingly analyzed, extensively answered and rejectedin a seriesof Court and Board decisions.'We find that, for the purposes of thisproceeding, the supervisors herein considered are employees withinthe meaning of Section 2 (3) of the Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'Matter of The Midland Steel Products Company,ParishiiBinghant Division,65N. L It. B 997, and cases cited thereinZThe Field Examiner reported that the Union submitted 19 membership and authoriza-tion cards bearing apparently genuine, original signatures.Testimony at the hearingdisclosedthat thereare approximately 25 employees in the appropriate unit. AMERICANBRAKE SHOECOMPANY171IV. THE APPROPRIATE UNITThe Union seeks a unit of department heads,3 foremen, and assist-ant foremen in the warehouse, production, inspection, maintenance,and power divisions, excluding the scientific, scheduling, plant pro-tection and clerical divisions.The Company contends that any unitof its supervisors is inappropriate and declines to take any stand on thecomposition of the unit.The Company in its brief and at the hearing contended that itssupervisors are not "traffic cop" foremen,6 but are, rather, a vital partof management and therefore outside the protection of the Act. .Inattempting to distinguish its supervisors from those in issue in thePackardcase, the Company contends that its foremen have power to(1) grade probationers for purposes of permanent employment, (2)discharge, (3) discipline through a temporary lay-off in conformitywith company rules, (4) grant leave of absence, (5) reclassify per-manent employees, and (6) formulate company policy through partic-ipation in foremen's, tool, and safety meetings.At the hearing the Company's president and superintendent testifiedgenerally in support of these contentions, asserting that the Companyoperates its business in accordance with the principles of "Bottom-UpManagement." 5Even these witnesses, however, admitted that therecommendations of the foremen in the situations enumerated abovemust await final disposition by higher authorities.The Company'sgeneral contention that its foremen are part of top management wasto a large extent discredited by the detailed and persuasive testimonyof three of the foremen themselves.6 In any event, the issues mootedby these opposing witnesses are immaterial, for as we held in the re-3Until shortly prior to the hearing, department heads were known as general foremenand at the hearing all three grades of supervisors were generally referred to as"foremen."The reference is to characterization found inMatter of Packard Motor Car Company,61 N L R. B. 4, and 64 N L R. B. 1212.'This system of management is one in which ideas from the bottom are encouragedand given full opportunity to infiltrate the upper reaches of the management hierarchy,and it is sufficiently unique to have rated recognition and study by the Harvard Schoolof Business9L E. Bond, head of the Press Department and a foreman for his 17 years of con-tinuousservicewith the Company,was the Union'sprincipalwitness at the hearing.He testified,inter alia,that the Company'smanagement did not always support foremenin their recommendations of discipline and dischargeAmong the episodes described inhis testimony were the followingOn one occasion,he was reprimanded by the super-intendent for laying off a rank and file employee in accordance with company rules butwithout informing the superintendentOn another occasion,he laid off a man who re-turned to his job one-half hour later under authority of the personnel office. On one leaveof absence application, Bond noted that he could not spare the applicant who, however,obtained his leave of absence.Thereafter,Bond unconditionally initialed leave of absenceapuhcations.Another foreman testified that some of his attempts to discipline employeeswere frustrated by the superintendent.New employees who must serve a probationaryperiod of 60 dais are presumably graded by the foremen with the aid of an elaborategrading scheduleBond testified, however, that this schedule was never used.Anotherforeman testified that he did not grade probationersTwo foremen, present during Bond'stestimony, testified briefly, adopted, and did not in any way qualify Bond's testimony. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDcentYoung7andGoodrich 8cases, theresponsibilities,duties, andauthority of theseemployeesare relevant only to the issueof propergrouping.Inasmuch as foremen are employees within themeaningof Section 2 (3) of the Act, they are entitled to be placed in someappropriate unit under Section 9 (b).The group requested by the Union in this case comprisesall super-visors in the grades of "foreman department head,"9foreman andassistantforeman who perform production,maintenance,inspection,and shipping and receiving functions.There are 11 departmentheads, each of whom is in immediate charge of the operations of asingle department, and responsible to the superintendent of produc-tion,10who has over-all supervision of the 11 departments.Underthe department heads in 6 departments are 16 foremen and assistantforemen,'all of whom act as assistants to the department heads.Allof these supervisors are salaried employees who have identical privi-legesregarding sick leave, time off, vacations, and the like.The de-partment heads have greater authority than the foremen and theassistant foremen, regarding the recommending or effecting of hire,discharge, or discipline of rank and file employees, but the recordindicates that they do not recommend the discharge or discipline offoremen or assistantforemen."The Company's rank and file em-ployees arerepresented by United Automobile, Aircraft and Agri-cultural Implement Workers of America, Local No. 174, U. A. W.,C. I. 0.12Under the grievance procedure established in the contractbetween the Company and that union, the department heads and theirsubordinate supervisors deal with aggrieved employees or shop stew-ards only in the initial stage, before a grievance is formally stated inwriting and referred to the superintendent of production.We con-clude, in the light of these facts and the entirerecord,that the super-visory employees whom the Union desires to represent constitute ahomogeneous group, appropriate for bargaining.We find that, all department heads, foremen, and assistant fore-men in the Company's warehouse, production, inspection,maintenance,and power divisions but excluding the scientific, scheduling, plantprotection, and clerical divisions, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.7Matter of L A Young SprangdWire Corporation,65 N. L R B 298.8Matter of The B F Goodrich Company,65 N. L. R B. 294.9 See footnote 3,supra10The department heads in charge of the maintenance and construction,and the powerdepartments are directly responsible to the plant engineer and his assistant,who, inturn, are responsible to the superintendent of production.11On occasion, the department head will recommend wage increases for the foremenand assistant foremen upon their request,and at times,will recommend the promotionof a rank and file worker to the position of assistant foreman12By mere coincidence the number of the Foremen's Chapter and ofthe U. A.W. Localare identical AMERICAN BRAKE SHOE COMPANYV.THE DETERMINATION OF REPRESENTATIVES173We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Brake-blok, Division of American Brake Shoe Company, Detroit, Michigan,an election by secret ballot shall be conducted as early as possible, butnot laterthan thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Re-lationsBoard, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether or notthey desire to be represented by Foremen's Association of America,Chapter #174, for the purposes of collectivebargaining.MR. GERARD D. REILLY, dissenting:For the reasons stated in my dissenting opinion inMatter of PackardMotor Car Company,13 Iamconstrained to disagree with the majorityopinion.u61NL. R. B 4,and 64 N.L. R. B. 1212